UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 55.26% (Cost $593,867,859) Advertising 0.05% R.H. Donnelley Corp., Sr Note (S) 8.875 01-15-16 B 475 495,781 Agricultural Products 0.41% Corn Products International, Inc., Sr Note 8.450 08-15-09 BBB- 3,985 4,339,147 Airlines 0.46% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A 6.545 02-02-19 A- 1,593 1,606,619 Pass Thru Ctf Ser 2000-2 Class A-1 7.707 04-02-21 BBB 1,895 1,963,383 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 BB- 1,516 1,398,633 Jet Equipment Trust, Equip Trust Ctf Ser 1995-B2 (B)(H)(S) 10.910 08-15-14 D 5,800 580 Asset Management & Custody Banks 0.39% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (L)(S) 5.260 12-29-49 AA 4,230 4,143,340 Auto Parts & Equipment 0.40% ERAC USA Finance Co., Bond (S) 5.900 11-15-15 A- 2,115 2,145,837 Note (S) 7.950 12-15-09 BBB+ 1,985 2,151,369 Broadcasting & Cable TV 1.54% BSKYB Finance UK Plc, Gtd Sr Note (United Kingdom) (S) 6.500 10-15-35 BBB 2,020 2,020,604 Clear Channel Communications, Inc., Note 5.500 09-15-14 BBB- 1,900 1,795,162 Comcast Corp., Gtd Note 5.900 03-15-16 BBB+ 1,860 1,866,919 Cox Communications, Inc., Floating Rate Note (P) 5.039 12-14-07 BBB- 1,460 1,469,573 Innova S. de R.L., Note (Mexico) 9.375 09-19-13 BB- 1,635 1,814,850 Shaw Communications, Inc., Sr Note (Canada) 8.250 04-11-10 BB+ 1,560 1,673,100 TCI Communications, Inc., Deb 9.800 02-01-12 BBB 1,990 2,373,063 XM Satellite Radio, Inc., Sr Sec Note 12.000 06-15-10 CCC+ 1,279 1,429,283 Sr Sec Disc Note 14.000 12-31-09 CCC+ 1,895 2,032,773 Page 1 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Casinos & Gaming 1.33% Caesars Entertainment, Inc. Sr Note 7.000 04-15-13 BBB- 2,360 2,497,324 Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 570 587,100 Jacob's Entertainment, Inc., Sr Sec Note (B) 11.875 02-01-09 B 3,235 3,446,116 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,655 1,634,313 Majestic Star LLC/Cap II, Sr Sec Note (S) 9.750 01-15-11 B- 1,055 1,084,013 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 1,250 1,231,975 Mohegan Tribal Gaming Authority, Sr Sub Note 7.125 08-15-14 B+ 1,050 1,081,500 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 1,595 1,708,644 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-12 B+ 883 934,876 Commodity Chemicals 0.47% Lyondell Chemical Co., Gtd Sr Sub Note 10.875 05-01-09 B 2,320 2,366,400 RPM International, Inc., Sr Note 6.250 12-15-13 BBB 2,605 2,629,862 Computer Hardware 0.16% Activant Solutions, Inc., Sr Floating Rate Note (P)(S) 10.530 04-01-10 B+ 500 512,500 Pioneer Standard Electronics, Inc., Sr Note 9.500 08-01-06 BB- 1,235 1,246,424 Construction Materials 0.16% Votorantim Overseas IV, Gtd Note (Cayman Islands) (S) 7.750 06-24-20 BBB- 1,525 1,677,500 Consumer Finance 1.73% American General Finance Corp., Med Term Note Ser I 4.875 07-15-12 A+ 3,965 3,840,360 Ford Motor Credit Co., Floating Rate Note (P) 5.700 11-16-06 BB+ 4,825 4,776,890 General Motors Acceptance Corp., Note (L) 6.750 12-01-14 BB 1,155 1,020,371 Household Finance Corp., Note 6.375 10-15-11 A 1,785 1,868,197 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 BBB+ 2,600 2,613,866 HSBC Finance Corp., Sr Note 6.750 05-15-11 A 4,140 4,399,698 Page 2 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Department Stores 0.29% J.C. Penney Co., Inc., Deb 8.125 04-01-27 BB+ 880 921,800 Deb 7.950 04-01-17 BB+ 1,855 2,174,670 Diversified Banks 1.47% Bank of New York, Cap Security (S) 7.780 12-01-26 A- 4,420 4,660,373 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (S) 5.506 12-29-49 Baa2 2,780 2,694,576 HBOS Plc, Perpetual Bond (6.413% to 10-01-35 then variable) (United Kingdom) 6.413 09-29-49 A 3,410 3,421,492 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 09-30-31 then variable) (United Kingdom) 7.648 08-29-49 A 4,140 4,960,283 Diversified Commercial Services 0.37% Noble Group Ltd., Sr Note (Bermuda) (S) 6.625 03-17-15 BB+ 2,295 2,100,485 Sotheby's Holdings, Inc., Note 6.875 02-01-09 BB- 1,835 1,835,000 Diversified Financial Services 0.58% Glencore Funding LLC, Gtd Note (S) 6.000 04-15-14 BBB- 1,340 1,278,250 St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 8.485 12-31-49 Baa1 4,555 4,888,991 Diversified Metals & Mining 0.20% Freeport-McMoRan Copper & Gold, Inc., Sr Note 10.125 02-01-10 B+ 2,000 2,155,000 Electric Utilities 6.56% AES Eastern Energy L.P., Pass Thru Ctf Ser 1999-A (L) 9.000 01-02-17 BB+ 3,708 4,195,605 Arizona Public Service Co., Note 5.800 06-30-14 BBB- 1,235 1,244,854 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 3,919 4,514,374 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BB+ 6,387 7,432,999 Duke Energy Corp., Note 7.000 10-15-06 BBB- 1,225 1,232,634 East Coast Power LLC, Sr Sec Note Ser B 7.066 03-31-12 BBB- 3,062 3,134,375 Empresa Electrica Guacolda S.A., Sr Sec Note (Chile) (S) 8.625 04-30-13 BBB- 1,920 2,132,940 Entergy Gulf States, Inc., 1st Mtg Note 5.700 06-01-15 BBB+ 1,355 1,321,901 Page 3 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) HQI Transelect Chile S.A., Sr Note (Chile) 7.875 04-15-11 A- 2,895 3,162,617 Indiantown Cogeneration, L.P., 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 1,472 1,576,202 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 3,000 3,322,500 Kansas Gas & Electric Co., Bond 5.647 03-29-21 BB- 1,910 1,875,009 Midland Funding Corp. II, Lease Obligation Bond Ser B 13.250 07-23-06 BB- 4,002 4,098,200 Monterrey Power S.A. de C.V., Sr Sec Bond (Mexico) (S) 9.625 11-15-09 BBB 2,445 2,750,946 Nevada Power Co., Gen Ref Mtg Note (S) 5.950 03-15-16 BB 1,310 1,316,152 NRG Energy, Inc., Sr Note (L) 7.250 02-01-14 B- 1,880 1,927,000 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB 2,370 2,484,632 Sr Floating Rate Note (P) 5.035 06-01-10 BBB 1,135 1,140,239 PNPP II Funding Corp., Deb 9.120 05-30-16 BB+ 213 246,183 PPL Energy Supply LLC, Sr Note Ser A 6.400 11-01-11 BBB 2,645 2,761,695 Progress Energy, Inc., Sr Note 5.625 01-15-16 BBB- 880 878,484 System Energy Resources, Inc., Sec Bond (S) 5.129 01-15-14 BBB 2,630 2,514,665 Texas-New Mexico Power Co., Sr Note 6.125 06-01-08 BBB 3,350 3,385,865 TransAlta Corp., Note (Canada) 5.750 12-15-13 BBB- 2,735 2,753,989 TXU Australia Holdings, LP, Sr Note (Australia) 6.750 12-01-06 A- 1,650 1,667,492 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 4,974 5,234,896 Westar Energy, Inc., 1st Mtg Bond 5.950 01-01-35 BBB- 1,915 1,874,268 Electrical Components & Equipment 0.23% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 2,425 2,504,783 Food Retail 0.80% Ahold Finance USA, Inc., Gtd Pass Thru Ctf Ser 2001A-1 7.820 01-02-20 BB 3,878 4,150,267 Delhaize America, Inc., Gtd Note 9.000 04-15-31 BB+ 1,575 1,879,525 Food Lion, Inc., Note 8.730 08-30-06 BB+ 2,500 2,532,508 Gas Utilities 0.79% Energy Transfer Partners, Gtd Sr Note (G) 5.950 02-01-15 BBB- 3,040 3,052,315 Page 4 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Kinder Morgan Finance, Co., Gtd Sr Note 6.400 01-05-36 BBB 2,250 2,320,891 KN Capital Trust I, Gtd Cap Security Ser B 8.560 04-15-27 BB+ 1,030 1,096,179 NorAm Energy Corp., Deb 6.500 02-01-08 BBB 1,925 1,962,703 Health Care Facilities 0.17% Manor Care, Inc., Gtd Note 6.250 05-01-13 BBB 1,855 1,875,067 Health Care Services 0.45% Caremark Rx, Inc., Sr Note 7.375 10-01-06 BBB- 2,210 2,235,603 WellPoint, Inc., Bond 5.250 01-15-16 BBB+ 2,630 2,593,987 Hotels, Resorts & Cruise Lines 0.26% Hyatt Equities LLC, Note (S) 6.875 06-15-07 BBB 2,705 2,739,464 Industrial Conglomerates 0.51% General Electric Co., Note 5.000 02-01-13 AAA 5,465 5,408,661 Industrial Machinery 0.55% Kennametal, Inc., Sr Note 7.200 06-15-12 BBB 2,960 3,191,863 Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Ba1 2,614 2,666,902 Integrated Oil & Gas 0.26% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 2,435 2,800,250 Integrated Telecommunication Services 0.65% AT&T Corp., Gtd Sr Note 9.750 11-15-31 A 3,400 4,254,168 Intelsat Ltd, Floating Rate Sr Note (Bermuda) (P)(S) 9.614 01-15-12 B+ 1,000 1,020,000 Verizon Global Funding Corp., Bond 5.850 09-15-35 A 1,825 1,723,141 Investment Banking & Brokerage 0.61% Goldman Sachs Group, Inc. (The), Sr Note 5.350 01-15-16 A+ 2,770 2,740,779 Mizuho Financial Group Cayman Ltd., Gtd Sub Bond (Cayman Islands) 8.375 12-29-49 A2 3,500 3,762,500 Leisure Facilities 0.13% AMC Entertainment, Inc., Sr Sub Note (L) 9.500 02-01-11 CCC+ 1,450 1,372,063 Page 5 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Life & Health Insurance 0.64% Phoenix Cos., Inc. (The), Bond 6.675 02-16-08 BBB 2,205 2,218,285 Phoenix Life Insurance Co., Note (S) 7.150 12-15-34 BBB+ 1,920 2,044,696 Provident Financing Trust I, Gtd Cap Security (L) 7.405 03-15-38 B+ 2,585 2,562,368 Marine 0.26% CMA CGM S.A., Sr Note (France) (S) 7.250 02-01-13 BB+ 2,790 2,827,911 Meat, Poultry & Fish 0.53% American Seafood Group LLC, Gtd Sr Sub Note 10.125 04-15-10 B- 2,955 3,113,831 ASG Consolidated LLC, Sr Disc Note (Zero to 11-1-08, then 11.500%) (O) Zero 11-01-11 B- 3,200 2,568,000 Metal & Glass Containers 0.16% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 1,650 1,749,000 Metal & Mining 0.12% Vedanta Resources Plc, Sr Note (United Kingdom) (S) 6.625 02-22-10 BB+ 1,320 1,291,005 Multi-Line Insurance 1.14% American International Group, Note (S) 5.050 10-01-15 AA 3,000 2,907,798 Massachusetts Mutual Life Insurance Co., Surplus Note (S) 7.625 11-15-23 AA 3,150 3,872,273 New York Life Insurance Co., Note (S) 5.875 05-15-33 AA- 3,185 3,298,892 Zurich Capital Trust I, Gtd Cap Security (S) 8.376 06-01-37 A- 1,975 2,120,787 Multi-Media 0.37% News America Holdings, Inc., Gtd Sr Deb 8.250 08-10-18 BBB- 3,000 3,561,462 Quebecor Media, Inc., Sr Note (Canada) (S) 7.750 03-15-16 B 425 435,625 Multi-Utilities & Unregulated Power 0.96% East Coast Power LLC, Sr Sec Note 6.737 03-31-08 BBB- 183 184,739 Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 2,600 2,669,668 Salton Sea Funding Corp., Gtd Sr Sec Note Ser E 8.300 05-30-11 BB+ 653 697,714 Sr Sec Note Ser C 7.840 05-30-10 BB+ 6,476 6,682,517 Page 6 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Oil & Gas Refining, Marketing & Transportation 0.59% Enterprise Products Operating L.P., Gtd Sr Note Ser B 6.375 02-01-13 BB+ 4,765 4,957,139 Premcor Refining Group, Inc., Sr Note 9.500 02-01-13 BBB- 1,175 1,308,182 Oil & Gas Drilling 0.15% Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (S) 5.326 08-01-13 BBB- 1,627 1,582,430 Oil & Gas Exploration & Production 0.12% Talisman Energy, Inc., Note (Canada) 5.850 02-01-37 BBB+ 1,330 1,326,710 Packaged Foods & Meats 0.11% General Foods Corp., Deb 7.000 06-15-11 A- 1,145 1,137,737 Paper Packaging 0.33% MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 1,690 1,770,275 Stone Container Corp., Sr Note 9.750 02-01-11 CCC+ 1,775 1,817,156 Paper Products 0.15% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 1,570 1,572,711 Pharmaceuticals 0.51% Medco Health Solutions, Inc., Sr Note 7.250 08-15-13 BBB 2,380 2,594,919 Wyeth, Note 5.500 02-15-16 A 2,865 2,882,356 Property & Casualty Insurance 0.56% Markel Corp., Sr Note 7.350 08-15-34 BBB- 2,380 2,576,314 Ohio Casualty Corp., Note 7.300 06-15-14 BB 1,700 1,805,929 URC Holdings Corp., Sr Note (S) 7.875 06-30-06 AA- 1,630 1,640,372 Real Estate Investment Trusts 0.79% American Health Properties, Inc., Note 7.500 01-15-07 BBB+ 2,380 2,427,169 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 2,515 2,764,823 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 1,525 1,524,768 ProLogis Trust, Note 7.050 07-15-06 BBB+ 1,745 1,753,887 Page 7 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Real Estate Management & Development 0.21% Socgen Real Estate Co., LLC, Perpetual Bond Ser A (7.640% to 09-30-07 then variable) (S) 12-29-49 A Regional Banks 1.32% BankAmerica Institutional Bank, Gtd Cap Security Ser B (S) 12-31-26 A Colonial Bank N.A., Sub Note 12-01-15 BBB- Mainstreet Capital Trust I, Gtd Jr Sub Cap Security Ser B (G) 12-01-27 A3 NB Capital Trust IV, Gtd Cap Security 04-15-27 A State Street Institutional Capital Trust, Gtd Cap Security Ser A (S) 12-30-26 A Wachovia Capital Trust II, Gtd Floating Rate Cap Security (P) 01-15-27 A- Soft Drinks 0.15% Panamerican Beverages, Inc., Sr Note (Panama) 07-01-09 BBB Specialized Finance 1.09% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 05-01-21 BB Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 02-15-12 Baa3 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 12-30-11 BB Humpuss Funding Corp., Gtd Note (S) 12-15-09 B2 Specialty Chemicals 0.14% NOVA Chemicals Ltd, Note (Canada) 09-15-25 BB+ Steel 0.11% Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10-01-10 B- Telecommunications Equipment 0.55% Corning, Inc., Med Term Note 04-04-25 Ba2 Note 06-15-15 BBB- Thrifts & Mortgage Finance 20.68% American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2005-4 Class 5A (P) 11-25-45 AAA Page 8 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-4 Class A5A 4.933 07-10-45 AAA 1,870 1,820,915 Mtg Pass Thru Ctf Ser 2005-6 Class A4 5.182 09-10-47 AAA 3,990 3,974,970 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 5.904 02-01-36 AAA 4,888 4,921,414 Bear Stearns Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-12 Class 22A1 (P) 5.761 02-25-36 AAA 4,733 4,756,964 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.362 04-25-35 AA+ 1,888 1,845,670 Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 5.695 02-25-36 AAA 4,890 4,880,831 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-T20 Class A4A (P) 5.156 10-12-42 Aaa 1,965 1,955,618 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 5,421 5,323,489 Citigroup/Deutsche Bank Commercial Mortgage Securities, Mtg Pass Thru Ctf Ser 2005-CD1 Class A4 5.225 07-15-44 AAA 2,795 2,797,124 Mtg Pass Thru Ctf Ser 2005-CD1 Class C 5.225 07-15-44 AA 1,335 1,322,307 Citicorp Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-20 Aaa 6,160 6,034,316 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 3,177 3,130,635 Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A 5.910 12-25-35 AAA 4,844 4,860,601 ContiMortgage Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 658 680,008 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2004-24CB Class 1A1 6.000 11-25-34 AAA 4,108 4,118,668 Mtg Pass Thru Ctf Ser 2005-6 Class 2A1 5.500 04-25-35 Aaa 3,085 3,022,580 Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 6.500 08-25-32 AAA 2,437 2,476,214 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2005-5 Class 1A1 5.000 07-25-20 AAA 2,924 2,841,081 Mtg Pass Thru Ctf Ser 2003-25 Class 2A1 4.500 10-25-18 AAA 2,325 2,164,893 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.241 12-25-34 AA 1,442 1,422,411 Global Signal Trust, Sub Bond Ser 2004-1A Class D (S) 5.098 01-15-34 BBB 3,495 3,495,000 Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 1,820 1,775,213 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 1,705 1,708,730 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 3,880 3,921,099 GMAC Mortgage Corporation Loan Trust Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 5.667 02-01-36 AAA 4,720 4,710,781 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2003-C2 Class A-2 4.022 01-05-36 AAA 2,410 2,328,518 Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117 11-10-10 AAA 5,650 5,626,541 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 4.518 08-25-34 AA 3,216 3,170,513 Mtg Pass Thru Ctf Ser 2005-5F Class 6A1 5.000 05-25-20 AAA 3,102 3,026,099 Mtg Pass Thru Ctf Ser 2005-8F Class 6A1 4.500 10-25-20 AAA 3,305 3,200,657 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 5.436 01-25-36 AAA 7,596 7,525,906 Page 9 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (M) 6.223 02-01-36 AAA 4,680 4,726,800 Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 2,180 2,149,098 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.431 05-25-35 AA 2,357 2,313,516 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 3,995 3,892,959 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 2,126 2,070,492 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 4,638 4,761,819 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 4,743 4,708,190 JP Morgan Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2006-A1 Class 4A1 6.092 03-25-36 AAA 5,805 5,844,242 Lehman Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-1 Class 6A1 5.000 11-25-20 AAA 4,347 4,255,900 Merrill Lynch Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CKI1 Class A6 5.245 11-12-37 AAA 3,685 3,689,569 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 5.205 11-14-42 AAA 3,765 3,760,420 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 5.230 09-15-42 AAA 5,270 5,237,766 Morgan Stanley Loan Trust, Mtg Pass Thru Ctf Ser 2006-3AR Class 3A1 6.120 03-25-36 AAA 6,400 6,451,750 Prime Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 1A2 5.000 07-25-20 Aaa 7,078 6,928,869 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.369 05-25-35 AAA 1,458 1,415,881 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2004-4 Class AF2 3.856 02-25-35 AAA 2,930 2,905,082 Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 3,005 2,941,197 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 2,855 2,768,000 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2006-QA1 Class A31 6.305 01-25-36 AAA 6,555 6,619,782 Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 6.020 12-25-35 AAA 4,628 4,651,315 Residential Asset Mortgage Products, Inc., Mtg Pass Thru Ctf Ser 2003-RS10 Class AI-5 4.910 01-25-31 AAA 4,595 4,566,293 SBA CMBS Trust, Sub Bond Ser 2005-1A Class A (S) 5.369 11-15-35 Aaa 1,310 1,306,217 Sub Bond Ser 2005-1A Class B (S) 5.565 11-15-35 Aa2 1,300 1,298,327 Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 500 502,891 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 600 606,942 Specialty Underwriting & Residential Finance Trust, Mtg Pass Thru Ctf Ser 2003 BC4 Class A3B 4.788 11-25-34 AAA 3,462 3,425,189 Sovereign Capital Trust I, Gtd Cap Security 9.000 04-01-27 BB 3,840 4,112,763 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 3,602 3,659,229 Wells Fargo Mortgage Backed Securities Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 3,138 3,083,960 Mtg Pass Thru Ctf Ser 2005-AR2 Class 3A1 (P) 4.947 03-25-35 Aaa 5,035 4,940,846 Page 10 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Utilities Other 0.25% Magellan Midstream Partners, L.P., Note 6.450 06-01-14 BBB 2,570 2,712,396 Wireless Telecommunication Services 1.29% America Movil S.A. de C.V., Sr Note (Mexico) 5.750 01-15-15 BBB 1,905 1,909,174 AT&T Wireless Services, Inc., Sr Note 8.125 05-01-12 A 1,700 1,947,818 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class A 4.643 06-15-35 Aaa 2,565 2,495,308 Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 2,960 2,883,790 Nextel Communications, Inc., Sr Note Ser F 5.950 03-15-14 BB 3,000 3,015,441 Rogers Wireless, Inc., Sr Sub Note (Canada) 8.000 12-15-12 B+ 1,435 1,531,863 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.23% (Cost $2,501,000) Agricultural Products 0.23% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 30,500 2,514,344 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 44.47% (Cost $479,035,599) Government U.S. 10.84% United States Treasury, Bond (L) 6.875 08-15-25 AAA 44,705 57,044,295 Bond (L) 5.375 02-15-31 AAA 8,175 9,100,116 Bond (L) 4.500 02-15-36 AAA 11,045 11,038,958 Bond (L) 4.500 02-15-16 AAA 3,305 3,292,606 Inflation Indexed Note (L) 3.500 01-15-11 AAA 12,819 13,765,753 Note (L) 4.250 11-15-13 AAA 22,230 21,702,904 Government U.S. Agency 33.63% Federal Home Loan Bank, Bond 5.125 11-01-10 AAA 1,695 1,683,454 Bond 5.020 11-07-08 AAA 3,065 3,053,181 Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 77 81,532 30 Yr Adj Rate Pass Thru Ctf 5.285 12-01-35 AAA 9,466 9,362,674 30 Yr Pass Thru Ctf 6.000 01-01-36 AAA 23,221 23,451,787 30 Yr Pass Thru Ctf 5.168 11-01-35 AAA 9,813 9,671,298 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 10,899 10,564,211 30 Yr Pass Thru Ctf 5.000 09-01-35 AAA 1,249 1,210,828 CMO REMIC 2489-PE 6.000 08-15-32 AAA 2,690 2,721,984 CMO REMIC 2640-WA (G) 3.500 03-15-33 AAA 1,456 1,396,070 Page 11 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) CMO REMIC 3033-JH (G) 5.000 06-15-32 AAA 6,274 6,174,133 CMO REMIC 3046-BA (G) 5.000 10-15-24 AAA 7,250 7,131,442 Med Term Note 4.875 10-04-10 AAA 5,810 5,769,225 Note 5.300 11-17-10 AAA 5,835 5,810,826 Note 5.100 11-14-08 AAA 9,000 8,978,877 Note 4.900 11-03-08 AAA 7,140 7,090,570 Note 4.750 10-17-08 AAA 5,895 5,837,972 Note 4.625 08-22-08 AAA 4,805 4,765,263 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 9.000 06-01-10 AAA 699 754,872 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 70 70,756 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 157 160,862 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 705 727,109 15 Yr Pass Thru Ctf 7.000 06-01-17 AAA 174 179,592 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,897 1,905,987 15 Yr Pass Thru Ctf 5.500 12-01-20 AAA 11,486 11,542,173 15 Yr Pass Thru Ctf 5.000 05-01-18 AAA 7,778 7,689,344 15 Yr Pass Thru Ctf 5.000 08-01-19 AAA 10,158 10,026,830 15 Yr Pass Thru Ctf 5.000 10-01-19 AAA 16,684 16,473,303 15 Yr Pass Thru Ctf 5.000 11-01-20 AAA 1,418 1,399,313 15 Yr Pass Thru Ctf 4.500 05-01-18 AAA 8,187 7,973,864 15 Yr Pass Thru Ctf 4.500 10-01-18 AAA 18,625 18,138,901 30 Yr Adj Rate Pass Thru Ctf 5.000 08-01-35 AAA 6,523 6,338,506 30 Yr Pass Thru Ctf 6.000 11-01-34 AAA 793 800,830 30 Yr Pass Thru Ctf 6.000 09-01-35 AAA 14,543 14,680,677 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 518 522,910 30 Yr Pass Thru Ctf 5.500 05-01-35 AAA 54,905 54,516,263 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 4,000 3,964,241 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 17,165 17,011,811 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 5,466 5,311,186 30 Yr Pass Thru Ctf 5.000 08-01-35 AAA 10,621 10,320,596 30 Yr Pass Thru Ctf 4.500 09-01-35 AAA 9,773 9,202,959 CMO REMIC 2003-33-AC (G) 4.250 03-25-33 AAA 1,196 1,148,840 CMO REMIC 2003-49-JE (G) 3.000 04-25-33 AAA 3,327 2,980,464 CMO REMIC 2003-58-AD (G) 3.250 07-25-33 AAA 3,271 3,002,034 CMO REMIC 2003-63-PE (G) 3.500 07-25-33 AAA 2,677 2,454,152 Note (L) 5.125 12-15-08 AAA 12,010 11,976,144 Note 5.000 11-14-08 AAA 6,175 6,155,925 Note (L) 5.000 04-19-10 AAA 4,765 4,764,504 Note (L) 4.750 08-25-08 AAA 6,580 6,539,230 Financing Corp., Bond 10.350 08-03-18 Aaa 3,545 5,276,718 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.500 01-15-16 AAA 25 27,546 30 Yr Pass Thru Ctf 10.000 06-15-20 AAA 35 38,769 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 12 12,831 30 Yr Pass Thru Ctf 9.500 03-15-20 AAA 38 41,541 30 Yr Pass Thru Ctf 9.500 06-15-20 AAA 10 11,319 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 53 58,749 30 Yr Pass Thru Ctf 9.500 05-15-21 AAA 22 24,503 CMO REMIC 2003-42-XA 3.750 05-16-33 AAA 883 829,484 Page 12 John Hancock Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.04% (Cost $399,000) Joint Repurchase Agreement 0.04% Investment in a joint repurchase agreement transaction with Bank of America - Dated 2-28-06 due 3-1-06 (secured by U.S. Treasury Inflation Indexed Bonds 1.125% due 1-15-15 and 2.375% due 1-15-25, U.S. Treasury Inflation Indexed Note 3.875% due 4-15-29 and U.S. STRIPS due 11-15-21) 4.520 399 399,000 Shares Total investments 100.00% Page 13 John Hancock Bond Fund Footnotes to Schedule of Investments February 28, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (L) All or a portion of this security is on loan as of February 28, 2006. (M) This security having an aggregate value of $4,726,8000, or 0.44% of the Fund's net assets, has been purchased as a forward commitmentthat is, the Fund has agreed on trade date to take delivery of and to make payment for this security on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of this security is fixed at trade date, although the Fund does not earn any interest on these until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitment. Accordingly, the market value of $4,865,293 of Federal National Mortgage Assn., 5.500%, 5-1-35 has been segregated to cover the forward commitment. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on February 28, 2006. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $98,147,087 or 9.17% of the Fund's total investments as of February 28, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2006, including short-term investments, was $1,075,803,458. Gross unrealized appreciation and depreciation of investments aggregated $12,198,702 and $18,103,588, respectively, resulting in net unrealized depreciation of $5,904,886. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Sovereign Bond Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 24, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 24, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
